DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.

Response to Amendment
The amendment filed July 14, 2022 has been entered. Claims 1-3, 6, 8-11, 14, 16-18, and 20-21 remain pending in the application. Applicant's amendments to the Claims have overcome each and every 112(a) and 112(b) rejections previously set forth in the Final Office Action mailed April 12, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8-11, 14, 16-18, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “the personalization script comprising issuer instructions generated based on issuer master keys provided by an issuer to the cryptographic service provider” in claims 1, 9, and 17 are not supported by the original disclosure. The specification discloses “the issuer 110 and/or the CSP 120 do not provide issuer master keys to the digitizing entity 130. In other words, the control of the issuer master keys is retained by the issuer 110 and they are not exposed to the digitizing entity 130”, but there is no disclosure on how the issuer master keys are related to the personalization script. See at least paragraph(s) [0023]-[0024] of US Patent Application Publication US 2019/0108514 A1. Claims 2-3, 6, 8, 10-11, 14, 16, 18, and 20-21 are rejected due to their dependency.
Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nelsen et al. (US 2015/0142673 A1; hereinafter Nelsen) in view of Lee et al. (AU 755458 B2; hereinafter Lee), and in further view of Hockey et al. (US 20170070500 A1; hereinafter Hockey).
With respect to claims 1, 9, and 17:
Nelsen teaches a method, comprising: (See at least Nelsen: Abstract)
A digitization device, comprising: a network interface configured to... a processor configured to... (See at least Nelsen: Abstract; [0055])
A non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method comprising: (See at least Nelsen: Abstract; [0055])
receiving, via a digitization entity, a personalization script for a payment card from a cryptographic service provider via a network communication, the personalization script comprising issuer instructions...; (By disclosing, a payment token issuance system (digitization entity) using account issuer-defined payment token request rules (personalization script) is provided. See at least Nelsen: Abstract; [0023] & [0038])
executing the personalization script at the digitization entity;... (By disclosing, the token issuer computer can automatically apply (executing) the payment token request rules to a payment token request without requiring additional decisioning by the account issuer. See at least Nelsen: Abstract)
converting the extracted account information into tokenized account information based on issuer instructions for tokenizing the payment card included in the personalization script when executing the personalization script at the digitization entity; (By disclosing, the token vault 160B may be accessed by the token issuer computer system 160 for tokenization and de-tokenization of sensitive information (e.g., payment account numbers). In addition, the payment account number may be a credit card number or a debit card number. See at least Nelsen: [0066], [0111] & [0031])
transmitting the tokenized account information to a secure element of the mobile device when executing the personalization script at the digitization entity; and (By disclosing, the account holder 110 may use token requestor device 120 to obtain a token. See at least Nelsen: [0050] & [0066])
turning on or turning off a card feature of the payment card based on issuer instructions for turning on or turning off the card feature which is included in the personalization script, when executing the personalization script at the digitization entity. (By disclosing, a token requestor device 120 may request that a token be issued by the token issuer computer system 160, send a previously issued token (or message identifying the token) to the token issuer computer system 160 to activate or deactivate the payment token. See at least Nelsen: [0069] & [0071]; Fig. 1)
However, Nelsen does not teach ...issuer instructions generated based on issuer master keys provided by an issuer to the cryptographic service provider for digitizing account information from the payment card onto a mobile device.
Lee, directed to personalization of smart cards, further teaches 
...receiving, via a digitization entity, a personalization script for a payment card from a cryptographic service provider via a network communication, the personalization script comprising issuer instructions generated based on issuer master keys provided by an issuer to the cryptographic service provider for digitizing account information from the payment card onto a mobile device; (By disclosing, the smart card is personalized at a personalization bureau, often a third party contracted by a smart card issuer to personalize their smart cards. In addition, a system and method for personalizing a smart card such that the issuer's master keys and other secret information can remain secure. See at least Lee: 1/28-32; 3/15-21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for token request management teachings of Nelsen to incorporate the personalization of smart cards teachings of Lee for the benefit of smart card personalization. (See at least Lee: Abstract)
However, Nelsen and Lee do not teach ...extracting the account information from the payment card based on issuer instructions for extracting the account information included in the personalization script when executing the personalization script at the digitization entity.
Hockey, directed to secure permissioning of access to user accounts, including secure deauthorization of access to user accounts and thus in the same field of endeavor, teaches 
...extracting the account information from the payment card based on issuer instructions for extracting the account information included in the personalization script when executing the personalization script at the digitization entity. (By disclosing, functions of the permissions management system include: accessing and/or extracting user account data from external user account systems;.. generating secure electronic records and tokens (e.g., unique identifiers associated with the electronic records) based on user account data. In addition, additional scripts or other software aspects may be requested from the external user account system 1206 (external institution, issuer). Especially, accessing the account number and the routing number in an automated fashion may avoid chances of error. Furthermore, the account may be accounts with one or more institutions (e.g., banks, credit card companies, investment managers, etc.). See at least Hockey: [0192]-[0197], [0240], [0250] & [0385])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nelsen and Lee to incorporate the secure permissioning of access to user accounts, including secure deauthorization of access to user accounts teachings of Hockey for the benefit of enabling a user to securely authorize a third-party system to access user account data and initiate transactions related to a user account, without disclosing to the third-party system account credentials and accessing the account number and the routing number in an automated fashion. (See at least Hockey: Abstract; [0240])
With respect to claims 2, 10, and 18:
Nelsen, Lee, and Hockey teach the method of claim 1, the digitization device of claim 9, and the non-transitory computer readable medium of claim 17, as stated above.
Nelsen further teaches 
wherein the account information comprises a primary account number (PAN) from the payment card, and the digitizing comprises adding a tokenized PAN to the user device based on the issuer instructions included in the personalization script. (As stated above with respect to claim 1, and by further disclosing, Payment tokens can be used in place of real account numbers such as personal account numbers ("PANs"). See at least Nelsen: [0023], [0026], [0050] & [0066])
With respect to claims 3 and 11:
Nelsen, Lee, and Hockey teach the method of claim 1 and the digitization device of claim 9, as stated above.
Nelsen further teaches further comprising receiving a request, from the digital wallet, for digitizing the payment card prior to receiving the personalization script. (By disclosing, the token requestor device 120 may include a digital or mobile wallet and/or a payment application that may be associated with one or more payment accounts of the account holder 110. See at least Nelsen: [0049])
With respect to claims 8 and 16:
Nelsen, Lee, and Hockey teach the method of claim 1 and the digitization device of claim 9, as stated above.
Nelsen further teaches further comprising authenticating a cardholder of the payment card via the user device prior to extracting the account information from the payment card. (By disclosing, the token provisioning module 160A-2c may be configured to perform advanced authentication processes (e.g., using a password). See at least Nelsen: [0091])
Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelsen in view of Lee and in further view of Hockey, as applied to claim 1, 9, and 17, in further view of Chan et al. (US 2009/0198618 A1; hereinafter Chan).
With respect to claims 6 and 14:
Nelsen, Lee, and Hockey teach the method of claim 1 and the digitization device of claim 9, as stated above.
	However, Nelsen, Lee, and Hockey do not teach further comprising transmitting a request for the personalization script to the cryptographic service provider, and receiving the personalization script from the cryptographic service provider in response to the request.
	Chan, directed to using smartcard authentication token and digital certificates in e-commerce and thus in the same field of endeavor, teaches further 
comprising transmitting a request for the personalization script to the cryptographic service provider, and receiving the personalization script from the cryptographic service provider in response to the request. (By disclosing, certificate checking may advantageously be performed at the initialisation of the Cryptographic Service Provider (CSP). In addition, a card issuer 630 such as a bank 680 may participate by issuing physical smart cards or other tokens 651 onto which digital certificates are loaded using card 635 reader/writer devices 634. Also, a unique digital value is loaded onto an authentication token such as a smart card using a special application loader (or digital certificate loader (CL)) to ensure that only the holder of the correct digital certificate can load his/her digital certificate onto that particular token or card. Furthermore, application server then passes a request 1151 (personalization script) containing the name and/or ID number to a back-end Application Loader (AL) generator 1104 (Step 1151). The certificate checking is performed to complete loading the digital certificate onto the authentication token. See at least Chan: [0002], [0016], [0093], [0096], [0142], [0154], [0156]-[0162], [0177], [0271] & [0273]; Fig. 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nelsen, Lee, and Hockey to incorporate the using smartcard authentication token and digital certificates in e-commerce teachings of Chan for the benefit of preventing fraudulent access or use of an authentication token embedded with a security digital certificate. (See at least Chan: [0166] & [0060])
 With respect to claim 20:
Nelsen, Lee, and Hockey teach the non-transitory computer readable medium of claim 17, as stated above.
As stated above with respect to claim 6, Nelsen, Lee, and Hockey further teach wherein the method further comprises transmitting a request for the personalization script to ..., and receiving the personalization script ... in response to the request. 
	As stated above with respect to claim 6, Chan, in the same field of endeavor, teaches 
...the cryptographic service provider, ...from the cryptographic service provider. (See at least Chan: [0002], [0016], [0093], [0096], [0142], [0156]-[0162], [0177], [0271] & [0273]; Fig. 11)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nelsen in view of Lee and in further view of Hockey, as applied to claim 1, in further view of Johnson (US 2016/0350746 A1; already of record in IDS; hereinafter Johnson).
With respect to claim 21:
Nelsen, Lee, and Hockey teach the non-transitory computer readable medium of claim 1, as stated above.
Hockey, in the same field of endeavor, teaches 
...further comprises extracting an account number... based on the issuer instructions included in the personalization script, and the generating comprises converting a tokenized account number based on the issuer instructions included in the personalization script. (By disclosing, functions of the permissions management system include: accessing and/or extracting user account data from external user account systems;.. generating secure electronic records and tokens (e.g., unique identifiers associated with the electronic records) based on user account data. In addition, additional scripts or other software aspects may be requested from the external user account system 1206 (external institution, issuer). Especially, accessing the account number and the routing number in an automated fashion may avoid chances of error. See at least Hockey: [0192]-[0197], [0240] & [0385])
However, Nelsen, Lee, and Hockey do not teach ...from a chip or a strip of the payment card.
Johnson, directed to consumer friendly token number allocation and thus in the same field of endeavor, teaches ...from a chip or a strip of the payment card. (By disclosing, FIG. 1 depicts an example of a proximity payment card 100 (also known as a "chip card" or "smart card") of a type that may be tokenized according to embodiments of the methods and systems described herein. Such proximity payment cards or devices typically include a secure microprocessor and data storage device or chipset (such as an RFID chip). See at least Johnson: [0005] & [0015]-[0016].) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nelsen, Lee, and Hockey to incorporate the consumer friendly token number allocation teachings of Johnson for the benefit of a token service provider (TSP) computer. (See at least Johnson: Abstract)

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Nelsen fails to render obvious the features of Claim 1, because Nelsen fails to describe or suggest, "turn on or turn off a card feature of the payment card based on issuer instructions for turning on or turning off the card feature which is included in the personalization script, when executing the personalization script at the digitization entity," where the personalization script is received "from a cryptographic service provider via a network communication.", it is noted that Nelsen teaches that the payment token can be activated or deactivated by the token issuer computer system 160, which is external to the issuer computer 170 as shown in Fig. 1. See at least Nelsen: [0069] & [0071]; Fig. 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685      

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685